It is my pleasure to
congratulate the President on his election to the
presidency of the fifty-fourth session of the General
Assembly. The Barbados delegation shares the confidence
expressed in his leadership and offers its full cooperation
as he presides over our deliberations.
Let me also warmly commend his predecessor, my
friend and colleague, Mr. Didier Opertti, Foreign Minister
of Uruguay, for his outstanding stewardship of the
Assembly during the last year and for the vision and
direction he gave to the ongoing work of the United
Nations.
We are delighted to welcome to our family of
nations Tonga, Kiribati and Nauru, which are, like
25


Barbados, small island developing States and members of
the Commonwealth and also of the African, Caribbean and
Pacific Group of States. We have long enjoyed good
relations with our sister Pacific islands and wish to assure
the new Member States of our continued friendship and
solidarity.
As we reflect on the twentieth century, we see a
period remarkable for its contradictions. We see, on the one
hand, astounding developments in many fields of human
endeavour and, on the other, national and international
conflicts, resulting in mass destruction of human life and
infrastructure as well as the almost irreversible
compromising of the ecological system. It is evident that if
as nations we refuse to use our accumulated knowledge and
experience, these contradictions will be carried well into the
twenty-first century, making it even more difficult for us to
face and overcome the challenges that lie ahead.
One of the most serious of these challenges is that of
the concept of globalization. The proponents of this
ideology, which embraces trade liberalization and global
governance, wish us to believe that it is a natural and
logical development in international relations. It is not. In
many of its important aspects it is an imposition. One has
only to examine the bases of the clamour for trade
liberalization to become aware of this.
Trade liberalization assumes that small States compete
with larger, stronger, more experienced countries on the
same terms, or become mere satellites in a neo-colonial
sphere. No nation, large or small, would willingly accept a
satellite role. The international community must therefore
come to recognize that within the context of trade
liberalization free trade must import fair trade: trade in
goods and services that have been produced and supplied
under conditions respectful of the rights and dignity of the
labour force; respectful of the preservation of the
environment, and guaranteeing fair prices that provide
returns to the supplier.
Barbados and the Caribbean are confronting serious
challenges in the effort to remain viable economies as
traditional systems of cooperation between individual States
and groups of nations are supplanted by the modern
concepts of supranational interests and of globalization. To
fully grasp the enormity of the adjustment process now
facing Caribbean economies one must first appreciate that
the Caribbean is perhaps the region which under the
original post-colonial regime enjoyed the highest level of
trade preferences with Europe.
The World Trade Organization (WTO) has evolved
as the dominant forum for the reform of the world trading
system, but it is now evident that more democratic,
participatory and transparent systems are needed to
protect the interests of the smaller and more vulnerable
members of that Organization. For surely the WTO
cannot be meant to operate as a weapon of oppression in
a new millennium. Surely it cannot be acceptable in a just
world that the new trade ethic should derive solely from
the rigid application of technical rules.
Our new system is clearly seriously flawed when a
dispute between two powerful transatlantic partners can
be settled in a political vacuum which totally ignores the
very real and disastrous consequences it will inevitably
unleash on the economies of a fragile group of small
States. This is certainly not globalization with a human
face.
And so it must be appreciated that the
interdependence associated with globalization is a
two-sided coin. Just as it is claimed that the benefits of
free trade will be enjoyed by all, so too will we all suffer
from the repercussions of failed economies, unable to
cope with the impact of global trade liberalization.
In the Caribbean region, we are haunted by the
prospect of failed societies. Prime Minister Arthur of
Barbados is particularly concerned, and has repeatedly
warned of this possibility. Recently he made the following
observation:
“The economic decay in some economies has
been so severe and corrosive as to set in train social
and political disorder which, unchecked, will create
a new Caribbean species of failed society'.”
Indeed, we have already seen how the dislocation of some
States, whether large, or small and marginalized, can
impact negatively on the world's most developed
economies. When the global system economically
disenfranchises large numbers of the world's population,
we should not be surprised that their hopeless
circumstances might propel them towards the underworld
of transnational crime.
The unique nature and scope of vulnerabilities of
small economies cannot be disputed. Barbados strongly
reiterates the call for the recognition and adoption of
vulnerability indices to assist in determining access to
development financing.
26


The United Nations has a critical role to play as the
defender of the right of all States, regardless of size or
influence, to voice their concerns. As a forum for
constructive consensus-building in an atmosphere of free
and open dialogue the United Nations is even more relevant
in an era characterized by complex negotiations and
supranational interests dominated by a powerful few.
As a community of nations we have one common
factor that unquestionably unites us all. We share one
Earth. The need to sustain the Earth's oceans, seas and the
environment in general is undeniable. Indeed, this
represents one of the greatest challenges to globalization.
As a small island developing State, Barbados has nurtured
a strong commitment to the implementation of practices
that seek to ensure sustainable development in all aspects
of our lives.
The dedication of Barbados to the promotion of global
sustainable development has been affirmed by our active
participation in numerous international negotiations devoted
to these issues. It is also demonstrated by our vigorous
efforts to foster a shared vision to reverse the conventional
wisdom of the past, which sacrificed environmental
concerns in blind pursuit of that other ideology of economic
growth. That shared vision will be as relevant in the new
century as it was when the international community
assembled in Barbados in 1994 for the first United Nations
Global Conference on the Sustainable Development of
Small Island Developing States.
Barbados is proud, as is the entire region, of the
progress made by the small island developing States in
fulfilling their commitments under the Barbados Programme
of Action. At the national level, our Government has
successfully forged greater links with civil society,
including the private sector and labour, in the preparation
of our environmental policies and action plans.
The just-concluded special session to review and
appraise the Barbados Programme of Action drew attention
once more to the serious way in which the small island
developing States have accepted their responsibility to
integrate sustainable development practices into all aspects
of their economic and social activity. We trust that the
outcomes of this review will be fully implemented by the
international community.
The Caribbean Basin States will shortly be addressing
in this forum their interest in working towards the
international designation of the Caribbean Sea as a special
area in the context of sustainable development. While we
acknowledge that there is work still to be done to fully
develop and implement this concept, we are also firmly
convinced of the validity of our efforts, which we believe
will ultimately lead to an integrated approach to the
sustainable management of the Caribbean Sea and to the
protection of its resources.
Significant progress has been achieved over the last
decade to bring peace and stability to the hemisphere of
the Americas. Barbados subscribes to the philosophy of
inclusion and constructive engagement and strongly
believes that these must be our guiding principles as we
strive to banish the last vestiges of the cold war from our
region. Like other countries of the Caribbean Community
(CARICOM), we have developed a productive and
cooperative relationship with our neighbour Cuba. We are
convinced that Cuba has a significant role to play in our
region, and we view its reintegration into hemispheric
affairs as an urgent necessity. The continuation of the
unilateral economic embargo against Cuba runs contrary
to that spirit and is out of tune with the significant efforts
of engagement being practiced by the remaining
Governments of this hemisphere. We urge the suspension
of this anachronistic measure.
The world still awaits the peace that was promised
when the Charter of the United Nations was adopted, and
that was confidently reproclaimed at the end of the cold
war. As a small democratic State, Barbados is ever-
conscious of the peaceful climate which it has enjoyed
since independence, in 1966. The political stability of
Barbados and the Caribbean region, which has facilitated
and fostered economic and political development, must
never be taken for granted. It is a therefore a source of
great distress to all peace-loving people that despite all
the wonderful technological and scientific advances we
have made over the centuries of this millennium, we are
entering into the third millennium still carrying the
baggage of ancient ethnic and tribal conflicts and of
nationalistic rivalries. Today, crises that threaten the very
existence of some States remain of deep concern to the
international community.
Barbados shares the profound anguish and suffering
of the people of Kosovo and was appalled by the barbaric
slaughter and the massive displacement of innocent
people and the destabilizing effect this has had on
neighbouring States. We support the role that the
peacekeeping forces are playing in restoring order to
Kosovo and providing the conditions for the return of the
displaced population to their homes.
27


We wish to reiterate, together with the members of the
Caribbean Community, that military intervention should be
authorized by the United Nations Security Council. As a
small, defenceless State, we are uncomfortable with the
notion that intervention can take place without the prior
authorization of the United Nations Security Council.
We welcome the restoration of democracy and the
return of civilian government to Nigeria and look forward
to its renewed participation in the forthcoming
Commonwealth Heads of Government conference.
We hope that concerted action will continue among
the parties involved to implement the Lomé Agreement and
to bring a final peace to the suffering people of Sierra
Leone.
We are also heartened by the decision to mobilize a
United Nations peacekeeping force into East Timor to end
the abominable infringement of the basic human and civil
rights of the people of that country. It is intolerable that in
this so-called civilized age people can still find themselves
persecuted and terrorized because they vote according to
their conscience and in keeping with their vision of their
own future.
We are following what is taking place in the Middle
East and hope that the conditions now exist to resolve all
outstanding issues and so bring about a lasting peace
throughout that region.
The multifaceted areas of the sustainable development
process demand a holistic approach. No longer can we
service only the economy, the agricultural sector or any one
sector at the expense of others. The value of building strong
social institutions becomes more relevant when placed
against the backdrop of globalization and its effects.
Mechanisms must be put in place to ensure that social
rights are safeguarded.
Barbados places strong emphasis on social
development. We are convinced that more needs to be done
at the international level to ensure that this emphasis is
maintained. It must be understood that economic
development cannot be sustained unless a framework for
overall development is in place. The alleviation of poverty
and the promotion of gender equality, democracy and the
rights of the child are issues that must be simultaneously
addressed.
The first World Summit for Social Development,
which was held in 1995, gave an international focus to
issues such as poverty eradication, full employment,
social integration, gender equality and universal access to
education. Barbados remains committed to the
maintenance of a sustainable economic, political and
social environment that will enable its citizens to achieve
advanced social development. In furtherance of this
objective, the Government of Barbados has created a
Ministry of Social Transformation that will be the main
focal point for all social and welfare services, with
emphasis on poverty alleviation — indeed, eradication —
and support for the disadvantaged and the disabled.
At the international level, Barbados welcomes and
supports the special session that will take place during the
next year. This will provide an opportunity to review the
actions that have been taken to give effect to the
decisions adopted at the World Summit for Social
Development. It is anticipated that this special session
will lead to a renewal of international commitment to
fulfil the objectives of the 1995 Copenhagen Summit. The
matter takes on greater urgency when it is realized that,
four years after the United Nations Summit, international
and economic crises have led to a reversal of the gains
made in social development.
One of the main deterrents to sustainable
development remains the illicit traffic in narcotics, which
is a major concern to the Governments of the Americas.
This transnational phenomenon is one of the more adverse
consequences of globalization, which has brought in its
wake the associated evils of money laundering, arms
trafficking and violent crime. Geography places the
Caribbean in the direct path of this phenomenon as a
transit point of illegal drugs. It must be borne in mind
that the illegal drug trade undermines democracy and can
eventually lead to the destruction of the nation-State. This
circumstance has compelled the Caribbean countries to
give the highest priority to the development of
cooperative efforts at drug interdiction, demand-reduction
and the containment of transnational crime.
Barbados currently serves as a focal point in these
regional efforts, which enjoy the support of the European
Union, the United States of America, Canada and the
United Nations International Drug Control Programme.
We will continue to play an active role in support of all
coordinated efforts at the regional and international levels
to combat the narco-trafficking threat and the dangers
posed to the security of the small States of the Caribbean.
28


Barbados is firmly committed to the United Nations
Organization. We have supported all constructive efforts at
reform, but we insist that the Organization can remain
viable only if all Members scrupulously honour their
financial commitments. We also believe that a healthy
balance must be maintained between the United Nations
peacekeeping focus and its developmental mandate. In this
regard, we continue to be concerned at the declining
funding available to the United Nations Development
Programme (UNDP) and other United Nations agencies,
resulting in a diminished capacity on their part to carry out
their important mandate. We reiterate the importance of the
work of these agencies in support of the national efforts of
developing countries to achieve economic and social
progress.
We very much value the work of UNDP and of the
United Nations system as a whole. As a net contributing
country, Barbados is eager to enter into a new partnership
with UNDP that can make a significant contribution to our
efforts to achieve the next critical phase of our
development, the transition to a globalized economy.
In appreciation of the United Nations contribution
over the years, the Government of Barbados has agreed
to construct a permanent home for all United Nations
offices located in Bridgetown and servicing the Eastern
Caribbean. To this end, we expect to commence shortly
the construction of the United Nations common premises
in Bridgetown.
The new millennium brings with it a sense of giddy
expectation, a passion for renewal and the tendency to
believe that things will miraculously change for the better
overnight. We must not delude ourselves into thinking
that the fifty-fifth, the fifty-sixth or even the sixtieth
session of the General Assembly will take place in an
environment any less complex and challenging than our
gathering here today. What we do know is that we may
not be expected to complete the task, but then, neither are
we at liberty to abstain from it.